Citation Nr: 1618514	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-30 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded it in June 2014 on the basis that a negative September 2009 VA audiological opinion was inadequate to support a decision on the merits, and that the Veteran should be provided a new VA audiological opinion addressing the nature and etiology of his bilateral hearing loss.


FINDING OF FACT

The Veteran has bilateral hearing loss that is the result of in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he suffers from hearing loss as a result of his in-service noise exposure.  Specifically, he alleges that he was exposed to noise while working as security policeman on a flight line and at the firing range.  His military occupational specialty is listed as security policeman on his Form DD-214 and an analogous job title is listed as having a moderate probability of noise exposure in the Department of Defense's Duty Military Occupational Specialty Noise Exposure Listing.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he was exposed to very loud noise in service.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As reflected in the medical record, including on April 2015 VA examination, the Veteran has a hearing loss disability for VA service connection purposes.  See 38 C.F.R. § 3.385.  After reviewing the record, examining the Veteran, and noting the Veteran's reports of in-service noise exposure, the VA examiner opined that it was at least as likely as not that his hearing loss was caused by or the result of an in-service event, on the basis that his reported in-service noise exposure corresponded with high frequency sensorineural hearing loss.  

Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss is the result of in-service noise exposure.  Accordingly, service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303 Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


